Case 20-61915-bem        Doc 74    Filed 12/17/20 Entered 12/17/20 11:08:04               Desc Main
                                   Document     Page 1 of 4




   IT IS ORDERED as set forth below:



   Date: December 17, 2020
                                                       _________________________________

                                                                 Barbara Ellis-Monro
                                                            U.S. Bankruptcy Court Judge
                                                    Signed as Revised by the Court
 ________________________________________________________________

                    IN THE UNITED STATES BANKRUPTCY COURT
                         NORTHERN DISTRICT OF GEORGIA
                               ATLANTA DIVISION

 In Re:
                                                   Chapter 11
 GORDON JENSEN HEALTH                    CARE
 ASSOCIATION, INC.,                                Case 20-61915-BEM

          Debtor.


                                             ORDER

       This matter comes before the Court on the Motion to Dismiss, for Relief from Stay, or to

Appoint a Chapter 11 Trustee (“Motion”) filed by Creditor BOKF, N.A. (d/b/a Bank of Oklahoma)

(“BOKF”). This matter came before the Court for hearing on December 10, 2020, at 10:00 AM.

       Upon considering the Motion, Debtor’s response, and the arguments of counsel, the Court

finds as follows:

       (a)     BOKF holds perfected first priority security interests in in a skilled nursing facility

in Mobile, Alabama, owned by the Debtor and known as the Knollwood Facility (“Collateral”),

securing a bond issuance for which BOKF serves as indenture trustee, as more particularly
Case 20-61915-bem          Doc 74   Filed 12/17/20 Entered 12/17/20 11:08:04               Desc Main
                                    Document     Page 2 of 4



described in BOKF’s proof of claim 2-1 and the documents, including the bond indenture and

related documents, attached thereto;

       (b)     Debtor is in default under the terms of the bond indentures and related bond

documents; and

       (c)     Debtor has no equity in the Collateral.

       Having found the facts set forth above, is hereby ORDERED as follows:

       (1)     BOKF’s request for relief from automatic stay is GRANTED;

       (2)     the automatic stay of 11 U.S.C. § 362 shall be, and it hereby is, modified as to

Debtor and the Collateral with respect to the enforcement of BOKF’s security interests in such

property, including to the extent necessary in order: (i) to permit BOKF to bring an action in the

United States District Court for the Southern District of Alabama, or such other court as BOKF,

in its discretion, deems appropriate, and take any and all other actions necessary to secure

appointment of a receiver for the Collateral; and (ii) the fourteen (14) day stay of this Order as set

forth in Fed. R. Bankr. P. 4001(a)(3) shall not apply.

       IT IS FURTHER ORDERED that, given continuing concerns with regard to patient care

at Debtor’s facility, a hearing on BOKF’s request to dismiss this case or, in the alternative, to

appoint a Chapter 11 trustee, shall be held on January 26, 2021, at 10:00 AM, in Courtroom

1402, United States Courthouse, Richard B. Russell Federal Building, 75 Ted Turner Drive (f/k/a

Spring Street), SW, Atlanta, Georgia by WebEx using the procedures at Doc. 67 with the

following modifications:

       Any parties who wish to participate in or observe the Hearing should contact Candace

Holley, Courtroom Deputy Clerk, (BEMChambers@ganb.uscourts.gov or (404) 215-1030) no

later than January 14, 2021, to request instructions on how to participate in the Hearing; and

Counsel are hereby directed to file separately on the docket (i) witness lists and (ii) marked exhibits


                                                  2
Case 20-61915-bem         Doc 74     Filed 12/17/20 Entered 12/17/20 11:08:04                Desc Main
                                     Document     Page 3 of 4



with a cover page listing the exhibits, not later than five business days before the hearing. The

parties shall also file on the docket a separate, typed listing of each party’s objections to the exhibits

of the other party prior to the Hearing date.

                                         [END OF ORDER]




 Prepared and submitted by:

 /s/ Walter E. Jones
 Walter E. Jones
 Georgia Bar No. 163287
 Patrick Silloway
 Georgia Bar. No. 971966
 BALCH & BINGHAM, LLP
 30 Ivan Allen Jr. Boulevard, N.W.
 Suite 700
 Atlanta, GA 30308
 Telephone: (404) 261-6020
 Facsimile: (404) 261-3656
 wjones@balch.com
 psilloway@balch.com

 Attorneys for BOKF, N.A., in its capacity as
 Indenture Trustee for (i) $7,780,000 The
 Medical Clinic Board of the City of Mobile
 (Second) First Mortgage Healthcare Facility
 Revenue Bonds (Gordon Jensen Health Care
 Association, Inc. Project) Series 2013A and
 (ii) $830,000 The Medical Clinic Board of the
 City of Mobile (Second) First Mortgage
 Healthcare Facility Revenue Bonds (Gordon
 Jensen Health Care Association, Inc. Project)
 Taxable Series 2013B




                                                    3
Case 20-61915-bem       Doc 74    Filed 12/17/20 Entered 12/17/20 11:08:04   Desc Main
                                  Document     Page 4 of 4



                                      DISTRIBUTION LIST

Theodore N. Stapleton
Theodore N. Stapleton, P.C.
Suite 100-B
2802 Paces Ferry Road
Atlanta, GA 30339

Vanessa A. Leo
Office of the United States Trustee
362 Richard B. Russell Building
75 Ted Turner Drive SW
Atlanta, GA 30303

Gary L. Wimbish
Wilkes & McHugh, P.A.
Suite 800
1 N. Dale Mabry Highway
Tampa, FL 33609

Walter E. Jones, Esq.
BALCH & BINGHAM LLP
30 Ivan Allen Jr. Blvd. N.W., Suite 700
Atlanta, Georgia 30308

Gordon Jensen Health Care Association, Inc.
c/o Scott Hardin
455 East Paces Ferry Road, NE
Suite 302
Atlanta, GA 30305

ALL CREDITORS AND PARTIES




                                              4
